DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restrictions
Applicant’s election without traverse of Species IV (Figs. 8, 8A, 9) in the reply filed on 3/5/2021 is acknowledged.
Claims 1-4 and 26 are pending and examined. 
Claims 5-25 have been withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 5,528,865 to Johnson et al. (‘Johnson’).
Re claim 1: Johnson discloses a frame (wherein 60 points to in Fig. 7) for a traffic door D having a leading edge, a trailing edge, a top edge, and a bottom edge, the trailing edge configured to couple to a hinge mechanism for mounting the traffic door to a doorway, the frame comprising: a trailing edge frame member 60 having a first end and a second end and configured to extend along the trailing edge of the traffic door D, wherein the trailing edge frame member 60 is a monolithic body that defines a first portion and a second portion, wherein the first portion extends between the first end and the second end in a continuous and linear manner, and wherein the trailing edge frame member 60 includes a first cutout 26 from the second portion of the trailing edge frame member 60 adjacent the first end and a second cutout 28 from the second portion of the trailing edge frame member 60 adjacent the second end to define a central tab 16 projecting away from the first portion (Fig. 7).
Re claim 2: wherein the trailing edge frame member 60 is formed by a tubular beam 85 having a central web 90, wherein the portion of the tubular beam 85 to one side of the central web 90 defines the first portion of the trailing edge frame member 60, and wherein the portion of the tubular beam 85 
Re claim 3: further comprising an internal support H positioned in the first portion of the trailing edge frame member 60.
Re claim 4: wherein the internal support H defines at least one cavity (e.g. formed within the internal support H) in the first portion of the trailing edge frame member 60 configured to receive a fixation bracket (Fig. 4).
Re claim 26: Johnson discloses a method of making a frame member 60 for a traffic door, comprising: providing a tubular beam 85 having a first end and a second end, wherein the tubular beam 85 is a monolithic body having a central web 90 that defines a first portion and a second portion, wherein the first portion extends between the first end and the second end in a continuous and linear manner; forming a first cutout 26 from the second portion of the trailing edge frame member 60 adjacent the first end; and forming a second cutout 28 from the second portion of the trailing edge frame member 60 adjacent the second end to define a central tab 16 projecting away from the first portion (Figs. 4 and 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information 
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale